                  Case 3:20-cv-01320-SB     Document 7      Filed 08/13/20     Page 1 of 8




      Jeffrey D. Hern, OSB #043138
      Email: jhern@schwabe.com
      Rosa O. Ostrom, OSB #184221
      Email: rostrom@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW Fifth Avenue, Suite 1900
      Portland, OR 97204
      Telephone: 503-222-9981
      Facsimile: 503-796-2900

             Attorneys for Defendants Guardian Life Insurance
             Company of America and Berkshire
             Life Insurance Company of America




                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION


       CHRISTINA S. PELLICANO,                                                  No. 3:20-cv-01320-SB

                        Plaintiff,
                                                       DEFENDANTS’ ANSWER AND
             v.                                        AFFIRMATIVE DEFENSES TO
                                                       PLAINTIFF’S COMPLAINT
       THE GUARDIAN LIFE INSURANCE
       COMPANY OF AMERICA and                          DEMAND FOR JURY TRIAL
       BERKSHIRE LIFE INSURANCE
       COMPANY OF AMERICA,

                        Defendants.

             Defendants Guardian Life Insurance Company of America (“Guardian”) and Berkshire Life

      Insurance Company of America (“Berkshire”) (collectively, “Defendants”) hereby answer Plaintiff’s

      Complaint (the “Complaint”) by admitting, denying, and alleging as follows.

                                                     1.
             Paragraph 1 of the Complaint contains a legal conclusion to which no response is required.

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                  Attorneys at Law
                                                                                          Pacwest Center
             TO PLAINTIFF’S COMPLAINT                                               1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
                Case 3:20-cv-01320-SB         Document 7        Filed 08/13/20    Page 2 of 8



                                                       2.

             Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 2 of the Complaint and therefore deny the same.

                                                       3.

             With respect to Paragraph 3 of the Complaint, Defendant admits that, at certain times,

      Guardian has been domiciled in the State of New York and authorized to transact business in the

      State of Oregon.

                                                       4.

             With respect to Paragraph 4 of the Complaint, Defendant admits that, at certain times,

      Berkshire has been domiciled in the Commonwealth of Massachusetts, a subsidiary of Guardian, and

      authorized to transact business in the State of Oregon.

                                                       5.

             With respect to Paragraph 5 of the Complaint, Defendant admits that, at certain times, they

      have engaged in the business of issuing and administering disability insurance policies.

                                                       6.

             Paragraph 6 of the Complaint contains a legal conclusion to which no response is required.

      To the extent a response is required, Defendants admit that, at certain times, they have been

      authorized to transact business and have issued disability insurances policies in the State of Oregon.

      Defendants deny any remaining allegations in Paragraph 6.

                                                       7.

             Paragraph 7 of the Complaint contains a legal conclusion to which no response is required.

      To the extent a response is required, Defendants deny any remaining allegations in Paragraph 7.

                                                       8.

             With respect to Paragraph 8 of the Complaint, Defendants admit that Guardian issued three

      disability insurance policies to Plaintiff that were identified by the policy numbers G5890700,

      G5982210, and G9098850, and Berkshire issued one disability insurance policy to Plaintiff that was


                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                     Attorneys at Law
                                                                                             Pacwest Center
             TO PLAINTIFF’S COMPLAINT                                                  1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
                Case 3:20-cv-01320-SB          Document 7       Filed 08/13/20     Page 3 of 8



      identified by policy number Z9317750 (collectively referred to as “the Policies”). To the extent a

      further response is required, Defendants deny any remaining allegations of Paragraph 8.

                                                         9.

             Paragraph 9 of the Complaint contains a legal conclusion to which no response is required.

      To the extent a response is required, Defendants admit that the Policies were disability insurance

      policies and provided certain benefits based on the terms of the Policies. Defendants further respond

      that the Policies contain terms that speak for themselves.

                                                         10.

             Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 10 of the Complaint and therefore deny the same.

                                                         11.

             With respect to Paragraph 11 of the Complaint, Defendants admit that, at certain times,

      Plaintiff submitted a claim for benefits under the Policies. Defendants deny the remaining

      allegations of Paragraph 11.

                                                         12.

             Defendants deny Paragraph 12 of the Complaint.

                                                         13.

             Defendants admit Paragraph 13 of the Complaint.

                                                         14.

             With respect to Paragraph 14 of the Complaint, Defendants admit that they paid monthly

      benefits under the Policies from December 28, 2017, through December 28, 2019. Defendants also

      admit that, on January 16, 2020, Plaintiff was notified in writing that she was no longer eligible for

      disability benefits under the Policies. Defendants’ written communications in these regards speak

      for themselves. Defendants deny any remaining allegations in Paragraph 14.

                                                         15.

             With respect to Paragraph 15 of the Complaint, Defendants admit that, on January 16, 2020,

      Plaintiff was notified in writing that she was no longer eligible for disability benefits under the
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                       Attorneys at Law
                                                                                               Pacwest Center
             TO PLAINTIFF’S COMPLAINT                                                    1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
                Case 3:20-cv-01320-SB        Document 7      Filed 08/13/20     Page 4 of 8



      Policies. Defendants deny Plaintiff requested a reinstatement of her claim. Defendants also deny

      any remaining allegations in Paragraph 15.

                                                      16.

             With respect to Paragraph 16 of the Complaint (incorrectly numbered as the second

      “Paragraph 13” in the Complaint), Defendants admits that the Policies contain certain provisions

      regarding the waiver of premiums. Defendants further respond that the Policies contain terms that

      speak for themselves.

                                                      17.

             With respect to Paragraph 17 of the Complaint (incorrectly numbered as the second

      “Paragraph 14” in the Complaint), Defendants admit that they waived premiums for the period from

      September 28, 2017, though April 4, 2020. Defendants’ written communications in these regards

      speak for themselves. Defendants deny any remaining allegations in Paragraph 17.
                                                      18.
             Defendants deny Paragraph 18 of the Complaint (incorrectly numbered as the second

      “Paragraph 15” in the Complaint).

                                                      19.

             Defendants lack knowledge or information sufficient to form a belief about the truth of the

      allegations contained in Paragraph 19 of the Complaint (incorrectly numbered as “Paragraph 16” in

      the Complaint) and therefore deny the same.

                                                      20.

             Defendants deny Paragraph 20 of the Complaint (incorrectly numbered as “Paragraph 17” in

      the Complaint).

                                                      21.

             Defendants deny Paragraph 21 of the Complaint (incorrectly numbered as “Paragraph 18” in

      the Complaint).




                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                   Attorneys at Law
                                                                                           Pacwest Center
             TO PLAINTIFF’S COMPLAINT                                                1211 SW 5th Ave., Suite 1900
                                                                                         Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
                Case 3:20-cv-01320-SB         Document 7       Filed 08/13/20      Page 5 of 8



                                                        22.

             Defendants deny Paragraph 22 of the Complaint (incorrectly numbered as “Paragraph 19” in

      the Complaint).

                                                        23.

             Defendants deny Paragraph 23 of the Complaint (incorrectly numbered as “Paragraph 20” in

      the Complaint).

                                                        24.

             Except as specifically admitted herein, Defendants deny each and every allegation in the

      Complaint and the whole thereof.


                                         AFFIRMATIVE DEFENSES

                                      FIRST AFFIRMATIVE DEFENSE

                                        (Failure of Condition Precedent)

                                                        25.

             Plaintiff failed to satisfy all necessary conditions to assert and prevail on her claim against

      Defendants. Plaintiff’s claim, therefore, should be dismissed in whole or part.

                                    SECOND AFFIRMATIVE DEFENSE

                                   (Compliance and Proper Determination)

                                                        26.

             To the extent Plaintiff is alleging contractual claims, Defendants’ actions were in compliance

      with applicable law and the Policies. Further, any determination of benefits made by Defendants

      was proper pursuant to the Policies.




                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                      Attorneys at Law
                                                                                              Pacwest Center
             TO PLAINTIFF’S COMPLAINT                                                   1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
                  Case 3:20-cv-01320-SB        Document 7       Filed 08/13/20      Page 6 of 8



                                      THIRD AFFIRMATIVE DEFENSE

                                               (Failure to Mitigate)

                                                         27.

             To the extent that the Plaintiff has sustained any damages for which she is entitled to a

      recovery, Plaintiff failed to take reasonable steps to mitigate her damages and/or avoid foreseeable

      consequences.

                                     FOURTH AFFIRMATIVE DEFENSE

                                                  (Attorney Fees)

                                                         28.

             To the extent that any portion of Plaintiff’s Complaint is without foundation, fact, and/or law,

      Defendants are entitled to their actual attorney fees in defense of this action.

                                   RESERVATION OF RIGHT TO AMEND

                                                         29.

             Defendants reserve the right to interpose further defenses to which they may be entitled as

      revealed by further proceedings and reserve the right to amend their answer to assert any such

      defense.

                                                 JURY DEMAND

                                                         30.

             Defendants request a trial by jury of all issues so triable in this action.

             WHEREFORE, Defendants pray for judgment as follows:

             1.       Dismiss all claims and allegations against Defendants in the Complaint;

             2.       Discharge Defendants from this action and release Defendants, including their

      successors, affiliates, subsidiaries, agents, employees, and attorneys, from all liability for any claims

      to the monies of and any claims regarding the Policies;

             3.       Award Defendants their reasonable attorney fees, costs, and disbursements incurred

      in this action; and


                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                       Attorneys at Law
                                                                                                Pacwest Center
              TO PLAINTIFF’S COMPLAINT                                                    1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
                Case 3:20-cv-01320-SB       Document 7       Filed 08/13/20        Page 7 of 8



           4.      Order such other and further relief as is just and equitable.



           Dated this 13th day of August, 2020.
                                                  Respectfully submitted,

                                                  SCHWABE, WILLIAMSON & WYATT, P.C.



                                                  By:     s/ Jeffrey Hern
                                                          Jeffrey Hern, OSB #043138
                                                          Email: jhern@schwabe.com
                                                          Rosa O. Ostrom, OSB #184221
                                                          Email: rostrom@schwabe.com
                                                          Telephone: 503-222-9981
                                                          Facsimile: 503-796-2900
                                                          Attorneys for Defendants Guardian Life
                                                          Insurance Company of America and Berkshire
                                                          Life Insurance Company of America




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -   DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES                                       Attorneys at Law
                                                                                             Pacwest Center
           TO PLAINTIFF’S COMPLAINT                                                    1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
              Case 3:20-cv-01320-SB         Document 7       Filed 08/13/20     Page 8 of 8



                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 13th day of August, 2020, I caused to be served the foregoing

      DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S

      COMPLAINT on the following party as follows:

            Jane Paulson, OSB # 911804                               Hand Delivery
            PAULSON COLETTI TRIAL ATTORNEYS PC                       Facsimile
            1022 NW Marshall Street, Suite 450                       U.S. Mail
            Portland, OR 97209                                       Overnight Courier
            Telephone: 503-226-6361                                  Email
            Facsimile: 503-226-6276                                  Electronic service
            Email: jane@paulsoncoletti.com                           Other (specify) ______________

                   Of Attorneys for Plaintiff

            Megan Glor, OSB # 9301778                                Hand Delivery
            Attorney at Law                                          Facsimile
            707 NE Knott Street, Suite 101                           U.S. Mail
            Portland, OR 97212                                       Overnight Courier
            Telephone: 503-223-7400                                  Email
            Facsimile: 503-751-2071                                  Electronic service
            Email: megan@meganglor.com                               Other (specify) ______________

                   Of Attorneys for Plaintiff



                                                  s/ Jeffrey Hern
                                                  Jeffrey Hern, OSB #043138




                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   CERTIFICATE OF SERVICE                                                          Attorneys at Law
                                                                                           Pacwest Center
                                                                                     1211 SW 5th Ave., Suite 1900
                                                                                         Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
